DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 May 2022 has been entered.
 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Japanese parent Application No. 2019-04802, filed on 08 March 2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
	The amendment filed 15 October 2021 has been entered. Claims 1-15 are pending in the application. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Final Rejection mailed 21 January 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation "the secondary flow determination unit" in line 2. There is insufficient antecedent basis for this limitation in the claim.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Miyaji et al. (US20170105699A1) (hereinafter “Miyaji”) in view of Pedrizzetti et al. (US20080269611A1) (hereinafter “Pedrizzetti”) in further view of Wei et al. (US20130261457A1) (hereinafter “Wei”).

Regarding claim 1, Miyaji et al. teach (Fig. 1 and 3-7) a secondary flow detection device, comprising: 
a memory storing a program for secondary flow detection ([0018] “The program may be stored in a computer-readable storage medium such as a disk and memory and provided to the computer via the storage medium or may be provided to the computer via an electric communication line such as the Internet.”); and
a controller programmed to execute the program, causing the secondary flow detection device to ([0018] “The fluid information processor described above can be implemented by a computer….The program may be stored in a computer-readable storage medium such as a disk and memory and provided to the computer via the storage medium or may be provided to the computer via an electric communication line such as the Internet.”):
obtain a velocity vector map calculated based on an echo signal reflected by an inspection target (“The velocity vector computation unit 40 obtains a velocity vector for each of a plurality of sample points in a calculation coordinates system corresponding to a space in which the ultrasonic waves are transmitted and received.” (Para. [0034]), and calculates, as a degree-of-swirl map, a spatial distribution of an iso-degree-of-swirl line obtained by connecting the degree of swirl ([0051] Fig. 5 is an iso-degree-of-swirl map that is based on the [0035] velocity vectors);
extract, as a secondary flow candidate, an iso-degree-of-swirl line (fig. 5 [0050] streamline) satisfying a predetermined condition ([0049] i.e., if the streamline is a vortex) among the iso- degree-of-swirl line indicated in the degree-of-swirl map (“The vortex detection unit 50 determines, in accordance with a recurrence condition based on a distance from the start point SP to a point on the streamline, whether or not the streamline obtained from the start point SP is a vortex.” (Para. [0046]), “The vortex detection unit 50 determines, for each of a plurality of streamlines (see FIG. 3, for example) obtained from a plurality of start points SP, whether or not the streamline (flow of a blood flow) is a vortex. On determining that a streamline (a flow of fluid) which is tracked from each start point SP is a vortex, the vortex detection unit 50 confirms a flow outside that vortex and determines the outer edge of the vortex.” (Para. [0049])); 
calculate a feature amount (i.e. recurrence condition) of the velocity vector inside the secondary flow candidate (“…a vortex detection unit configured to track a flow of the fluid based on the distribution of a motion vector and, based on the flow of the fluid satisfying a recurrence condition, detect a vortex within the fluid.” (Para. [0007]), “The vortex detection unit 50 determines, in accordance with a recurrence condition based on a distance from the start point SP to a point on the streamline, whether or not the streamline obtained from the start point SP is a vortex.” (Para. [0046]), “The vortex detection unit 50 determines, for each of a plurality of streamlines (see FIG. 3, for example) obtained from a plurality of start points SP, whether or not the streamline (flow of a blood flow) is a vortex. On determining that a streamline (a flow of fluid) which is tracked from each start point SP is a vortex, the vortex detection unit 50 confirms a flow outside that vortex and determines the outer edge of the vortex.”(Para. [0049]), “The vortex detection unit 50 determines, for each of a plurality of start points SP (see FIG. 3), whether or not each of a plurality of streamlines obtained from each start point SP is a vortex, and searches for a center point of a vortex when a streamline is determined as a vortex. When a plurality of vortexes which are detected have a center point at the same location, these vortexes are regarded as the same vortexes and treated as one group. Then, a vortex having the largest area, for example, among the plurality of vortexes having the same center point, is selected as a vortex corresponding to the center point.” (Para. [0055])); 
determine whether the secondary flow candidate is a desired secondary flow based on a score (“The vortex detection unit 50 determines that the streamline obtained from the start point SP is a vortex when the ratio of the minimum distance value Lmin with respect to the maximum distance value Lmax (Lmin/Lmax) is equal to or less than a threshold value (0.4, for example).” (Para. [0047]). The ratio is a score of the distances) for the secondary flow candidate determined based on the feature amount (“The vortex detection unit 50 determines, in accordance with a recurrence condition based on a distance from the start point SP to a point on the streamline, whether or not the streamline obtained from the start point SP is a vortex.” (Para. [0046]) the ratio is based of distance values, which is a recurrence condition) and indicating a possibility that the secondary flow candidate is the desired secondary flow (“The vortex detection unit 50 determines that the streamline obtained from the start point SP is a vortex when the ratio of the minimum distance value Lmin with respect to the maximum distance value Lmax (Lmin/Lmax) is equal to or less than a threshold value (0.4, for example).” (Para. [0047]) determines if the flow is a vortex); and 
extract and output the secondary flow candidate determined to be the desired secondary flow (“A display image 64 illustrated in FIG. 7 is a specific example image formed by the display image forming unit 60, and specifically indicates a vortex within a blood flow detected by the vortex detection unit 50 in an ultrasound image indicating a cross section within the heart which is formed in the ultrasound image forming unit 20…For example, the outer edge of a vortex obtained by the vortex detection unit 50 is indicated within the display image 64. The display image 64 illustrated in FIG. 7 indicates, in dashed lines, outer edges of two vortexes.” (Para. [0056])).
However, Miyaji et al. do not teach that an iso-degree-of-swirl line obtained by connecting the degree of swirl specifically indicates an equal value and calculating, as a value indicating a degree of a spatial change of a velocity vector, a degree of swirl based on the velocity vector map and wherein the feature amount comprises a distance between a first coordinate where a velocity in the velocity vector map is a minimum value and a second coordinate where the degree of swirl is a maximum value.
In the same field of flow characterization, Pedrizzetti et al. teach (Fig. 4) that an iso-degree-of-swirl line specifically indicates an equal value (“The image on the left shows the steady stream of the flow in the left ventricle. The average or steady streaming vorticity is color mapped with shades of blue representing counter clockwise vorticity and shades of red representing clockwise vorticity. Arrows at regular, sparse locations are superimposed to represent the steady streaming velocity vectors (trajectories). Lines in the flow field are streamlines of the steady streaming velocity.” (Para. [0043])). 
Further, Pedrizzetti et al. teach calculating, as a value indicating a degree of a spatial change of a velocity vector, a degree of swirl (i.e. vorticity) based on the velocity vector map (“In act 34, the vorticity is determined for at least some of the locations for which velocity was determined. The vorticity of the velocity is determined. The vorticity is the curl of the velocity vector and is calculated from the velocity vectors. The vorticity is computed from a curl combination of derivatives of the velocity field: in two dimensional flow the vorticity is a scalar quantity that is given by the difference between the x-derivative of the v.sub.y(x,y,t) and the y-derivative of the v.sub.x(x,y,t); in three-dimensional fields the vorticity is also a vector by similar differences between velocity derivatives.” (Para. [0030]); note that, as described in the Specification para. [0055], “The representative degree of swirl is the vorticity which is a hydrodynamic parameter.”).
It would be obvious to one skilled in the art before the effective filing date to modify Miyaji et al. by having the an iso-degree-of-swirl line obtained by connecting the degree of swirl specifically indicate an equal value as taught by Pedrizzetti et al., because the "steady-streaming" field does not depend on time and may be visualized as a simple image. Further, the steady streaming flow imaging provides a synthesis of the time periodic cardiovascular flow to evidence the flow structure for diagnostic purposes (Pedrizzetti Para. [0040]).
Further, it would be obvious to one skilled in the art before the effective filing date to further modify the degree-of-swirl map calculation unit of Miyaji et al. by calculating, as a value indicating a degree of a spatial change of a velocity vector, a degree of swirl (i.e. vorticity) based on the velocity vector map, as taught by Pedrizzetti et al., in order to further evaluate blood flow and improve diagnosis given that vortices are produced downstream of a stenosis (Pedrizzetti Para. [0003]).
However the combination of Miyaji and Pedrizzetti still does not explicitly disclose the feature amount comprises a distance between a first coordinate where a velocity in the velocity vector is a minimum value and a second coordinate where the degree of swirl is a maximum value.
In the same flow quantification field of endeavor, Wei teaches the feature amount comprises a distance between a first coordinate where a velocity in the velocity vector map is a minimum value ([0036] “While the velocities of regurgitant flow are relatively high near the orifice, they become progressively lower at increasing distances from the orifice. The outer boundary 106 can be set at a distance from the orifice O at which low Doppler velocities can still be reliably measured.”; low Doppler velocities which can still be reliably measured correspond to velocities in the velocity vector map of minimum values) and a second coordinate where the degree of swirl is a maximum value ([0036] “The outer boundary 106 of the acceptance zone may be set in relation to measurable velocities. While the velocities of regurgitant flow are relatively high near the orifice, they become progressively lower at increasing distances from the orifice”; therefore, velocities at orifice correspond to a coordinate where the degree of swirl is a maximum value as it correspond to maximum velocity which equates to a maximum degree of swirl; to determine contour (106) (see Figure 3), you would have to determine a distance between a first coordinate where a velocity in the velocity vector map is a minimum value (i.e. where the “low Doppler velocities” exist) and a second coordinate where the degree of swirl is a maximum value (i.e. where orifice O exists which corresponds to maximum velocity)).
It would have been obvious to one of ordinary skill in the art at the time to modify the recurrence condition of Miyaji to account for the distance between the low Doppler velocity and orifice corresponding to maximum velocity as seen in Wei in order to increase accuracy with three dimensional implementations (as seen in Wei Para. [0037]). 
Regarding claim 2, Miyaji et al. teach that the controller (50) calculates the feature amount of the velocity vector near the outside of the secondary flow candidate (“…and determine an outer edge of the vortex based on a flow of fluid obtained from an outermost start point which is determined to correspond to a vortex. (Para. [0013]), “The distance L may be calculated using any reference point other than the start point SP of a streamline. For example, a reference point may be set near the start point SP or near the streamline to measure the distance L from the reference point to a measurement point on the streamline... the recurrence condition based on the distance L…” (Para. [0048]); note that the recurrence condition is based on the distance and the distance can be calculated using any point as well as the outermost start point of the vortex/secondary flow candidate).
Regarding claim 3, Miyaji et al. teach that the controller calculates the feature amount based on a coordinate of a point at which an absolute value of a velocity is minimum in the velocity vector map (“…and determine an outer edge of the vortex based on a flow of fluid obtained from an outermost start point which is determined to correspond to a vortex. (Para. [0013]), “The distance L may be calculated using any reference point other than the start point SP of a streamline. For example, a reference point may be set near the start point SP or near the streamline to measure the distance L from the reference point to a measurement point on the streamline... the recurrence condition based on the distance L…” (Para. [0048]); note that the recurrence condition is based on the distance and the distance can be calculated using any point including a point at which an absolute value of a velocity is minimum in the velocity vector map).
Regarding claim 4, Miyaji et al. teach that the feature amount is a quantitative value based on a shape of the iso-degree-of-swirl line indicating the secondary flow candidate, a coordinate of a representative point of the secondary flow candidate, or a velocity gradient (“…and determine an outer edge of the vortex based on a flow of fluid obtained from an outermost start point which is determined to correspond to a vortex. (Para. [0013]), “The distance L may be calculated using any reference point other than the start point SP of a streamline. For example, a reference point may be set near the start point SP or near the streamline to measure the distance L from the reference point to a measurement point on the streamline... the recurrence condition based on the distance L…” (Para. [0048]); note that the recurrence condition is based on the distance and the distance can be calculated using any point as well as the outermost start point of the vortex/secondary flow candidate).
Regarding claim 5, modified Miyaji et al. teach the device set forth above but fail to teach that the controller calculates a vorticity as the degree of swirl and calculates, as the degree-of-swirl map, a spatial distribution of an iso-vorticity line obtained by connecting equal vorticity.
In the same field of flow characterization, Pedrizzetti et al. teach (Fig. 4) calculating a vorticity as the degree of swirl (“In act 34, the vorticity is determined for at least some of the locations for which velocity was determined. The vorticity of the velocity is determined. The vorticity is the curl of the velocity vector and is calculated from the velocity vectors. The vorticity is computed from a curl combination of derivatives of the velocity field: in two dimensional flow the vorticity is a scalar quantity that is given by the difference between the x-derivative of the v.sub.y(x,y,t) and the y-derivative of the v.sub.x(x,y,t); in three-dimensional fields the vorticity is also a vector by similar differences between velocity derivatives.” (Para. [0030]); note that, as described in the Specification para. [0055], “The representative degree of swirl is the vorticity which is a hydrodynamic parameter.”) and calculating, as the degree-of-swirl map (shown in Fig. 4), a spatial distribution of an iso-vorticity line obtained by connecting equal vorticity (“In act 44, a characteristic of a vortex is extracted. The location, size, shape, strength, or combinations thereof are determined for one or more vortices…The location is determined from the point of maximum steady state vorticity.” (Para. [0050]-[0051])).
It would be obvious to one skilled in the art before the effective filing date to modify the degree-of-swirl map calculation unit of Miyaji et al. by calculating a vorticity as the degree of swirl and calculating, as the degree-of-swirl map, a spatial distribution of an iso-vorticity line obtained by connecting equal vorticity, as taught by Pedrizzetti et al., in order to further evaluate blood flow and improve diagnosis given that vortices are produced downstream of a stenosis (Para. [0003]).
Regarding claim 6, modified Miyaji et al. teach the device set forth above but fail to teach that a point where the degree of swirl takes an extreme value is extracted as a representative point of the secondary flow candidate in the degree-of-swirl map.
 In the same field of flow characterization, Pedrizzetti et al. teach that a point where the degree of swirl takes an extreme value is extracted as a representative point of the secondary flow candidate in the degree-of-swirl map (“In act 44, a characteristic of a vortex is extracted. The location, size, shape, strength, or combinations thereof are determined for one or more vortices…The location is determined from the point of maximum steady state vorticity.” (Para. [0050]-[0051]), to clarify, a point of maximum steady state vorticity (i.e. a point where the degree of swirl takes an extreme value) is identified to determine the location and that point is indicative of the location of the vortex).
It would be obvious to one skilled in the art before the effective filing date to further modify Miyaji et al. by having a point where the degree of swirl takes an extreme value is extracted as a representative point of the secondary flow candidate in the degree-of-swirl map, as taught by Pedrizzetti et al., in order to further evaluate blood flow and improve diagnosis given that vortices are produced downstream of a stenosis (Para. [0003]).
Regarding claim 7, Miyaji et al. teach the iso-degree-of-swirl line where the degree of swirl is equal to or greater than a predetermined threshold value is extracted as the secondary flow candidate in the degree-of-swirl map (“…a vortex detection unit configured to track a flow of the fluid based on the distribution of a motion vector and, based on the flow of the fluid satisfying a recurrence condition, detect a vortex within the fluid.” (Para. [0007]), “The vortex detection unit 50 determines, in accordance with a recurrence condition based on a distance from the start point SP to a point on the streamline, whether or not the streamline obtained from the start point SP is a vortex.” (Para. [0046]), “The vortex detection unit 50 determines, for each of a plurality of streamlines (see FIG. 3, for example) obtained from a plurality of start points SP, whether or not the streamline (flow of a blood flow) is a vortex. On determining that a streamline (a flow of fluid) which is tracked from each start point SP is a vortex, the vortex detection unit 50 confirms a flow outside that vortex and determines the outer edge of the vortex.”(Para. [0049]), “The vortex detection unit 50 determines, for each of a plurality of start points SP (see FIG. 3), whether or not each of a plurality of streamlines obtained from each start point SP is a vortex, and searches for a center point of a vortex when a streamline is determined as a vortex. When a plurality of vortexes which are detected have a center point at the same location, these vortexes are regarded as the same vortexes and treated as one group. Then, a vortex having the largest area, for example, among the plurality of vortexes having the same center point, is selected as a vortex corresponding to the center point.” (Para. [0055]); note that, it is being determined if a streamline is a vortex or not, meaning there is predetermined threshold that the streamline is being evaluated against in order to validate the existence of a vortex.
Regarding claim 8, Miyaji et al. teach that the secondary flow determination unit determines a condition for determining whether the secondary flow candidate is a desired secondary flow.
However, Miyaji et al. fail to teach that determining whether the secondary flow candidate is a desired secondary flow is specifically according to a condition input by a user. 
In the same field of flow characterization, Pedrizzetti et al. teach determining whether the secondary flow candidate is a desired secondary flow is specifically according to a condition input by a user (“…a user input is provided for manual or assisted selection of display maps, vortex properties to be determined, region of interest selection, border definition, or other control.” (Para. [0055])).
It would be obvious to one skilled in the art before the effective filing date to modify the secondary flow determination unit of Miyaji et al. by determining whether the secondary flow candidate is a desired secondary flow is specifically according to a condition input by a user, as taught by Pedrizzetti et al., in order to accommodate manual or assisted selection of the vortex (i.e. secondary flow candidate) properties (Para. [0055]).
Regarding claim 9, Miyaji et al. teach that the controller determines a condition for determining whether the secondary flow candidate is a desired secondary flow for each velocity vector map (“…a vortex detection unit configured to track a flow of the fluid based on the distribution of a motion vector and, based on the flow of the fluid satisfying a recurrence condition, detect a vortex within the fluid.” (Para. [0007]), “The above configuration of the device for detecting a vortex within fluid based on whether or not the flow of the fluid satisfies the recurrence condition can free users from complicated operations for detecting a vortex, for example, and, in some embodiments, can eliminate user operations for detecting a vortex.” (Para. [0010]), “The vortex detection unit 50 determines, in accordance with a recurrence condition based on a distance from the start point SP to a point on the streamline, whether or not the streamline obtained from the start point SP is a vortex.” (Para. [0046]), note that, the process of determining whether each streamline is a vortex which corresponds to “…a desired secondary flow for each velocity vector map.” in the velocity vector).
Regarding claim 10, Miyaji et al. teach that the controller determines a condition for determining whether the secondary flow candidate is a desired secondary flow based on velocity information (“…a vortex detection unit configured to track a flow of the fluid based on the distribution of a motion vector and, based on the flow of the fluid satisfying a recurrence condition, detect a vortex within the fluid.” (Para. [0007]), “The above configuration of the device for detecting a vortex within fluid based on whether or not the flow of the fluid satisfies the recurrence condition can free users from complicated operations for detecting a vortex, for example, and, in some embodiments, can eliminate user operations for detecting a vortex.” (Para. [0010]), “The vortex detection unit 50 determines, in accordance with a recurrence condition based on a distance from the start point SP to a point on the streamline, whether or not the streamline obtained from the start point SP is a vortex.” (Para. [0046]), note that “based on the distribution of a motion vector” corresponds to “based on velocity information”).
Regarding claim 11, Miyaji et al. teach the controller determines a condition for determining whether the secondary flow candidate is a desired secondary flow automatically based on information from an external device (“…a vortex detection unit configured to track a flow of the fluid based on the distribution of a motion vector and, based on the flow of the fluid satisfying a recurrence condition, detect a vortex within the fluid.” (Para. [0007]), “The above configuration of the device for detecting a vortex within fluid based on whether or not the flow of the fluid satisfies the recurrence condition can free users from complicated operations for detecting a vortex, for example, and, in some embodiments, can eliminate user operations for detecting a vortex.” (Para. [0010]), “The vortex detection unit 50 determines, in accordance with a recurrence condition based on a distance from the start point SP to a point on the streamline, whether or not the streamline obtained from the start point SP is a vortex.” (Para. [0046]), A control unit 70 controls the whole ultrasonic diagnostic device illustrated in FIG. 1. The ultrasonic diagnostic device of FIG. 1 may preferably include an operation device, such as a mouse, a keyboard, a trackball, a touch panel, or a joy stick. An instruction received by a user via the operation device is also reflected in the whole control performed by the control unit 70.” (Para. [0037]), note that the control unit allows for input of information including information from an external device).
Regarding claim 12, Miyaji et al. teach (Fig. 1 and 3-7) a non-transitory computer-readable medium storing a secondary flow detection program causing a computer to execute ([0018] “The program may be stored in a computer-readable storage medium such as a disk and memory and provided to the computer via the storage medium or may be provided to the computer via an electric communication line such as the Internet.”): 
a degree-of-swirl map calculation step of obtaining a velocity vector map calculated based on an echo signal reflected by an inspection target (“The velocity vector computation unit 40 obtains a velocity vector for each of a plurality of sample points in a calculation coordinates system corresponding to a space in which the ultrasonic waves are transmitted and received.” (Para. [0034]), and calculating, as a degree-of-swirl map, a spatial distribution of an iso-degree-of-swirl line obtained by connecting the degree of swirl ([0051] Fig. 5 is an iso-degree-of-swirl map that is based on the [0035] velocity vectors ); 
a secondary flow candidate extraction step of extracting, as a secondary flow candidate, an iso-degree-of-swirl line (i.e. streamline) satisfying a predetermined condition (i.e. if the streamline is a vortex) among the iso- degree-of-swirl line indicated in the degree-of-swirl map (“The vortex detection unit 50 determines, in accordance with a recurrence condition based on a distance from the start point SP to a point on the streamline, whether or not the streamline obtained from the start point SP is a vortex.” (Para. [0046]), “The vortex detection unit 50 determines, for each of a plurality of streamlines (see FIG. 3, for example) obtained from a plurality of start points SP, whether or not the streamline (flow of a blood flow) is a vortex. On determining that a streamline (a flow of fluid) which is tracked from each start point SP is a vortex, the vortex detection unit 50 confirms a flow outside that vortex and determines the outer edge of the vortex.” (Para. [0049])); 
a feature amount calculation step of calculating a feature amount (i.e. recurrence condition) of the velocity vector inside the secondary flow candidate (“…a vortex detection unit configured to track a flow of the fluid based on the distribution of a motion vector and, based on the flow of the fluid satisfying a recurrence condition, detect a vortex within the fluid.” (Para. [0007]), “The vortex detection unit 50 determines, in accordance with a recurrence condition based on a distance from the start point SP to a point on the streamline, whether or not the streamline obtained from the start point SP is a vortex.” (Para. [0046]), “The vortex detection unit 50 determines, for each of a plurality of streamlines (see FIG. 3, for example) obtained from a plurality of start points SP, whether or not the streamline (flow of a blood flow) is a vortex. On determining that a streamline (a flow of fluid) which is tracked from each start point SP is a vortex, the vortex detection unit 50 confirms a flow outside that vortex and determines the outer edge of the vortex.”(Para. [0049]), “The vortex detection unit 50 determines, for each of a plurality of start points SP (see FIG. 3), whether or not each of a plurality of streamlines obtained from each start point SP is a vortex, and searches for a center point of a vortex when a streamline is determined as a vortex. When a plurality of vortexes which are detected have a center point at the same location, these vortexes are regarded as the same vortexes and treated as one group. Then, a vortex having the largest area, for example, among the plurality of vortexes having the same center point, is selected as a vortex corresponding to the center point.” (Para. [0055])); 
a secondary flow determination step of determining whether the secondary flow candidate is a desired secondary flow based on a score (“The vortex detection unit 50 determines that the streamline obtained from the start point SP is a vortex when the ratio of the minimum distance value Lmin with respect to the maximum distance value Lmax (Lmin/Lmax) is equal to or less than a threshold value (0.4, for example).” (Para. [0047]). The ratio is a score of the distances) for the secondary flow candidate determined based on the feature amount (“The vortex detection unit 50 determines, in accordance with a recurrence condition based on a distance from the start point SP to a point on the streamline, whether or not the streamline obtained from the start point SP is a vortex.” (Para. [0046]) the ratio is based of distance values, which is a recurrence condition) and indicating a possibility that the secondary flow candidate is the desired secondary flow (“The vortex detection unit 50 determines that the streamline obtained from the start point SP is a vortex when the ratio of the minimum distance value Lmin with respect to the maximum distance value Lmax (Lmin/Lmax) is equal to or less than a threshold value (0.4, for example).” (Para. [0047]) determines if the flow is a vortex);
a secondary flow extraction step of extracting and outputting the secondary flow candidate determined to be the desired secondary flow (“A display image 64 illustrated in FIG. 7 is a specific example image formed by the display image forming unit 60, and specifically indicates a vortex within a blood flow detected by the vortex detection unit 50 in an ultrasound image indicating a cross section within the heart which is formed in the ultrasound image forming unit 20…For example, the outer edge of a vortex obtained by the vortex detection unit 50 is indicated within the display image 64. The display image 64 illustrated in FIG. 7 indicates, in dashed lines, outer edges of two vortexes.” (Para. [0056])).
However, Miyaji et al. do not teach that an iso-degree-of-swirl line obtained by connecting the degree of swirl specifically indicates an equal value and calculating, as a value indicating a degree of a spatial change of a velocity vector, a degree of swirl based on the velocity vector map and wherein the feature amount comprises a distance between a first coordinate where a velocity in the velocity vector map is a minimum value and a second coordinate where the degree of swirl is a maximum value.
In the same field of flow characterization, Pedrizzetti et al. teach (Fig. 4) that an iso-degree-of-swirl line specifically indicates an equal value (“The image on the left shows the steady stream of the flow in the left ventricle. The average or steady streaming vorticity is color mapped with shades of blue representing counter clockwise vorticity and shades of red representing clockwise vorticity. Arrows at regular, sparse locations are superimposed to represent the steady streaming velocity vectors (trajectories). Lines in the flow field are streamlines of the steady streaming velocity.” (Para. [0043])). 
Further, Pedrizzetti et al. teach calculating, as a value indicating a degree of a spatial change of a velocity vector, a degree of swirl (i.e. vorticity) based on the velocity vector map (“In act 34, the vorticity is determined for at least some of the locations for which velocity was determined. The vorticity of the velocity is determined. The vorticity is the curl of the velocity vector and is calculated from the velocity vectors. The vorticity is computed from a curl combination of derivatives of the velocity field: in two dimensional flow the vorticity is a scalar quantity that is given by the difference between the x-derivative of the v.sub.y(x,y,t) and the y-derivative of the v.sub.x(x,y,t); in three-dimensional fields the vorticity is also a vector by similar differences between velocity derivatives.” (Para. [0030]); note that, as described in the Specification para. [0055], “The representative degree of swirl is the vorticity which is a hydrodynamic parameter.”).
It would be obvious to one skilled in the art before the effective filing date to modify Miyaji et al. by having the an iso-degree-of-swirl line obtained by connecting the degree of swirl specifically indicate an equal value as taught by Pedrizzetti et al., because the "steady-streaming" field does not depend on time and may be visualized as a simple image. Further, the steady streaming flow imaging provides a synthesis of the time periodic cardiovascular flow to evidence the flow structure for diagnostic purposes. (Para. [0040]).
Further, it would be obvious to one skilled in the art before the effective filing date to further modify the degree-of-swirl map calculation unit of Miyaji et al. by calculating, as a value indicating a degree of a spatial change of a velocity vector, a degree of swirl (i.e. vorticity) based on the velocity vector map, as taught by Pedrizzetti et al., in order to further evaluate blood flow and improve diagnosis given that vortices are produced downstream of a stenosis (Para. [0003]).
However the combination of Miyaji and Pedrizzetti still does not explicitly disclose the feature amount comprises a distance between a first coordinate where a velocity in the velocity vector is a minimum value and a second coordinate where the degree of swirl is a maximum value.
In the same flow quantification field of endeavor, Wei teaches the feature amount comprises a distance between a first coordinate where a velocity in the velocity vector map is a minimum value ([0036] “While the velocities of regurgitant flow are relatively high near the orifice, they become progressively lower at increasing distances from the orifice. The outer boundary 106 can be set at a distance from the orifice O at which low Doppler velocities can still be reliably measured.”; low Doppler velocities which can still be reliably measured correspond to velocities in the velocity vector map of minimum values) and a second coordinate where the degree of swirl is a maximum value ([0036] “The outer boundary 106 of the acceptance zone may be set in relation to measurable velocities. While the velocities of regurgitant flow are relatively high near the orifice, they become progressively lower at increasing distances from the orifice”; therefore, velocities at orifice correspond to a coordinate where the degree of swirl is a maximum value as it correspond to maximum velocity which equates to a maximum degree of swirl; to determine contour (106) (see Figure 3), you would have to determine a distance between a first coordinate where a velocity in the velocity vector map is a minimum value (i.e. where the “low Doppler velocities” exist) and a second coordinate where the degree of swirl is a maximum value (i.e. where orifice O exists which corresponds to maximum velocity)).
It would have been obvious to one of ordinary skill in the art at the time to modify the recurrence condition of Miyaji to account for the distance between the low Doppler velocity and orifice corresponding to maximum velocity as seen in Wei in order to increase accuracy with three dimensional implementations (as seen in Wei Para. [0037]). 
Regarding claim 13, Miyaji et al. teach (Fig. 1) an ultrasonic signal processing device, comprising the secondary flow detection device (“FIG. 1 is a diagram illustrating a whole structure of an ultrasonic diagnostic device according to a preferable embodiment of the present invention. The ultrasonic diagnostic device illustrated in FIG. 1 has a function to detect a vortex of fluid within an organism, and may particularly detect a vortex of a blood flow within a heart.” (Para. [0027])).
Regarding claim 14, Miyaji et al., teach the device of claim 1, wherein Miyaji further teaches wherein the secondary flow detection device outputs a scoring result of the score to a display screen ([0036] the detection result of the vortex of the vortex detection unit is displayed on the display unit #62 of the display imaging forming unit, the detection result is a scoring result, as the image displayed is of a detected vortex, which is a result of the ratio(score) for the threshold value for determining a vortex as taught in [0047]).
Regarding claim 15, Miyaji et al., teach the device of claim 14, and while Miyaji teaches that known color Doppler images may be displayed within the display image, Miyaji is silent regarding a color or a thickness of a representative point of the desired secondary flow varies depending on the score.
However in the same flow characterization field of endeavor, Pedrizzetti teaches a color of the desired secondary flow varies depending on the score (features such as trajectory, streamlines, gradients, and other fluid dynamic features are used as input for determining color [0042]; Different colors for vorticity may be used in the static images [0045]).
It would obvious to one of ordinary skill in the art to apply the known technique of using color mapping for different features of the vortex based as seen in Pedrizzetti to the displaying of the score of Miyaji, as both inventions relate to displaying blood flow characterization, and would yield predictable results to one of ordinary skill. One of ordinary skill in the art would be able to perform such an application, and the results of  the different scores of Miyagi being displayed with different colors based on the “color mapping” teaching of Pedrizzetti are reasonably predictable.

Response to Arguments
Applicant's arguments filed 18 May 2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tanaka et al. (US 20160361040) refers to ultrasonic image pickup device and method. The subject matter contained in this patent is relevant to a portion of the art being considered for this examination; therefore, it was included as relevant prior art.
Pedrizzetti et al. (US 20120265075) refers to a method of transforming a Doppler velocity dataset into a velocity vector field. The subject matter contained in this patent is relevant to a portion of the art being considered for this examination; therefore, it was included as relevant prior art. 
Abe et al. (US 20150094584) refers to ultrasound diagnosis apparatus and image processing apparatus. The subject matter contained in this patent is relevant to a portion of the art being considered for this examination; therefore, it was included as relevant prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952. The examiner can normally be reached Mon - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL YIMING FANG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SEAN D MATTSON/Primary Examiner, Art Unit 3793